EXHIBIT 10.1

FOURTH AMENDMENT
TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT,
AMENDED AND RESTATED SECURITY AGREEMENT,
AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
AND
AMENDED AND RESTATED GUARANTY

      This FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT,
AMENDED AND RESTATED SECURITY AGREEMENT, AMENDED AND RESTATED LETTER OF CREDIT
AGREEMENT, AND AMENDED AND RESTATED GUARANTY (this "Third Amendment") is
executed and delivered as of this 1st day of March, 2006, among the lessor
entities identified on the signature page hereof (collectively, "Lessor"), the
lessee entities identified on the signature page hereof (collectively,
"Lessee"), OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation ("Omega"),
and SUN HEALTHCARE GROUP, INC., a Delaware corporation, as guarantor
("Guarantor").  Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed thereto in the Master Lease (as defined
below).

RECITALS:

          A.     The parties hereto entered into a certain Amended and Restated
Master Lease Agreement, dated as of March 1, 2004 but effective as of December
1, 2003 (the "Original Master Lease"), pursuant to which (i) four (4) former
master leases between Lessor (and certain of its affiliates) and Lessee (and
certain of its affiliates) were combined, amended and restated and (ii) among
other things, Lessor continued to lease to Lessee thirty-five (35) licensed
nursing homes, rehabilitation hospitals and other healthcare facilities, all as
described in the Master Lease.

          B.     Simultaneously with the execution and delivery of the Original
Master Lease, Lessee and Lessor also entered into a certain Amended and Restated
Security Agreement, dated as of March 1, 2004 but effective as of December 1,
2003 (the "Security Agreement"), pursuant to which Lessee granted to Lessor
certain collateral as security for Lessee's obligations under the Original
Master Lease.

          C.     Simultaneously with the execution and delivery of the Original
Master Lease, Guarantor executed and delivered to Lessor and Omega a certain
Amended and Restated Guaranty, dated as of March 1, 2004 but effective as of
December 1, 2003 (the "Guaranty"), guarantying all obligations of Lessee under
the Original Master Lease.

          D.     The parties hereto amended the Original Master Lease, the
Security Agreement and the Guaranty pursuant to the terms of that certain First
Amendment To Amended And Restated Master Lease Agreement, Amended And Restated
Security Agreement And Amended And Restated Guaranty dated as of December 1,
2004 (the "First Amendment to Master Lease"), whereby the parties, among other
things, completed the outstanding exhibits to the Master Lease and the Security
Agreement, further amended the Master Lease, Security Agreement and Guaranty by
that certain Second Amendment To Amended And Restated Master Lease Agreement,
Amended And Restated Security Agreement And Amended And Restated Guaranty dated
as of March ___, 2005

--------------------------------------------------------------------------------

(the "Second Amendment to Master Lease"), whereby the parties amended the Master
Lease to provide the parameters by which Lessee will complete certain repairs
and renovations to the Whittier Facility as originally set forth in one of the
leases described in Recital A above which was combined into the Original Master
Lease, and further amended the Master Lease, Security Agreement and Guaranty by
that certain Third Amendment To Amended And Restated Master Lease Agreement,
Amended And Restated Security Agreement And Amended And Restated Guaranty dated
as of December 9, 2005 (the "Third Amendment to Master Lease"), whereby the
parties amended the Master Lease to provide, among other things, the addition of
the facilities commonly known as Idaho Falls Care Center in Idaho Falls, Idaho
(the "Idaho Falls Facility") and Twin Falls Care Center in Twin Falls, Idaho
(the "Twin Falls Facility" and together with the Idaho Falls Facility, the "Peak
Idaho Facilities") to the Master Lease.  The Original Master Lease as amended by
the First Amendment to Master Lease, the Second Amendment to Master Lease, and
the Third Amendment to Master Lease will hereinafter be referred to as the
"Master Lease."

          E.     In connection with the Third Amendment to Master Lease, Lessor,
Lessee, Omega and Guarantor also executed and delivered that certain Amended and
Restated Letter of Credit Agreement dated December 9, 2005 (the "Letter of
Credit Agreement") to provide for the delivery of a security deposit in the form
of a letter of credit to secure the Lessee's obligations under the Master Lease.

          F.     Subsequent to the execution of the Third Amendment to Master
Lease, Lessor and Lessee determined that (i) the Peak Lease (as defined in the
Third Amendment to Master Lease) had been amended and that they had
inadvertently omitted, in defining the Peak Lease, to reference such amendment
or the impact thereof on the Security Deposit (as defined in the Third Amendment
to Master Lease) and (ii) the ownership of the Peak Idaho Facilities had been
transferred by Omega to an affiliate of Omega and (iii) there was an error in
the name of one of the Lessor entities.

          G.     The parties now desire to amend the Master Lease and the Letter
of Credit to correct the definitions of the Peak Lease and the Security Deposit
set forth in the Third Amendment to Master Lease.

          H.     The parties also desire to confirm that OHI Asset (ID), LLC,
the fee owner of the Peak Idaho Facilities, is a "Lessor" under the terms of the
Master Lease, Security Agreement, Letter of Credit Agreement and Guaranty and to
correct the name of the Lessor entity which is the owner of the Facility located
in Weed, California.

          I.     The parties are interested in documenting the terms and
conditions on which the Master Lease, Security Agreement, Letter of Credit
Agreement and Guaranty will be so amended.

          J.     Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the Master Lease.

AGREEMENT:

          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

--------------------------------------------------------------------------------

          1.     Global Amendments. From and after the Effective Date (as
defined below), the Master Lease, the Security Agreement and the Guaranty are
amended as follows:

          (a)     Any and all references to the Lessor in the Master Lease, the
Security Agreement, the Letter of Credit Agreement and the Guaranty shall (i) be
deemed to include OHI Asset (ID), LLC, a Delaware limited liability company and
(ii) to replace any and all references to "OHI Asset (II)" with "OHI Asset II
(CA)."

          (b)     Exhibit A (Facility List) to the Master Lease and Exhibit D
(Trade Names) to the Security Agreement are hereby deleted in their entirety and
Exhibit A attached to this Fourth Amendment is inserted in lieu thereof and
accordingly any and all references in the Master Lease to the Facilities or to
the Leased Properties and any and all references in the Security Agreement to
the Facilities shall be deemed to be references to the thirty three (33)
facilities listed on Exhibit A attached to this Fourth Amendment.

          2.     Amendments to Master Lease.  From and after the Effective Date,
the Master Lease is hereby amended as follows:       

          (a)     The definitions of the Peak Lease and the Security Deposit
which appear in Recital E and Section 2(e), respectively, of the Third Amendment
to Master Lease are hereby deleted in their entirety and the following are
inserted in lieu thereof:

Peak Lease:     Master Lease dated as of March 26, 1999 between Omega, as
Lessor, and Peak Medical of Idaho, Inc., a Delaware corporation, as Lessee, as
amended by First Amendment to Letter of Credit Agreement and to Master Lease
dated November 14, 2002 between Omega, as Lessor, and Peak Medical of Idaho,
Inc., as Lessee.

Security Deposit: Three Hundred Sixty Two Thousand Five Hundred and no/100
Dollars ($362,500.00), delivered and held in accordance with Article XL hereof.

3.     Amendment to Security Agreement.  In addition to the Amendments set forth
in Section 1 hereof, from and after the Effective Date the Security Agreement
shall be amended as follows:

(a)     The last paragraph of Section 2 is hereby deleted in its entirety and
the following inserted in lieu thereof:

"The description of the Collateral to be included on any financing statements
executed in connection herewith shall be as follows: "All personal property of
Lessee, as described in that certain Amended and Restated Security Agreement,
dated as of March 1, 2004 and effective as of December 1, 2003, between Lessee
and Lessor, as the same may be modified, amended or restated from time to time
(the "Security Agreement"), and that is located at, arises in connection with
and/or is related to the real property described on Exhibits "A-1 through A-33"
attached hereto and incorporated herein, provided, however, that Accounts, Cash,
the Excluded Lessee's Personal Property (as those terms are defined in the
Security Agreement) and the names "Sun", "SunBridge" and any variation thereof
shall be excluded."

--------------------------------------------------------------------------------

4.     Amendment to Letter of Credit Agreement.  In addition to the Amendments
set forth in Section 1 hereof, from and after the Effective Date the Letter of
Credit Agreement shall be amended as follows:

(a)     Recital D is hereby deleted in its entirety and the following inserted
in lieu thereof:

"As a condition to Lessor's execution of the Third Amendment to Master Lease,
Lessee agreed to deliver the security deposit (the "Security Deposit") referred
to in the Master Lease in the amount of $362,500.00."

(b)     The first full sentence of Section 2 is hereby deleted in its entirety
and the following inserted in lieu thereof:

"Upon execution of this Agreement, Lessee shall deliver or cause to be delivered
to Lessor a Letter of Credit in the amount of Three Hundred Sixty-Two Thousand
Five Hundred and No/100 Dollars ($362,500.00) (the "Initial Letter of Credit
Amount").

                        5.     Confirmation of Exhibits.  For the avoidance of
doubt, the final version of the schedules and exhibits to each of the Master
Lease and the Security Agreement can be found attached to the following
documents:

Schedule and Exhibit

Location
 

Master Lease Schedule I

Schedule I to Original Master Lease
 

Master Lease Schedule II

Schedule II to Third Amendment to Master Lease
 

Master Lease Schedule III

Exhibit A First Amendment to Master Lease
 

Master Lease Exhibit A

Exhibit A to Fourth Amendment to Master Lease
 

Master Lease Exhibit B

Exhibit B to Third Amendment to Master Lease
 

Master Lease Exhibit C

Exhibit C to Third Amendment to Master Lease
 

Master Lease Exhibit D

Exhibit D to Third Amendment to Master Lease
 

Master Lease Exhibit E

Exhibit E to First Amendment to Master Lease
 

Master Lease Exhibit F

Omitted
 

Master Lease Exhibit G

Exhibit G to Original Master Lease
 

Master Lease Exhibit H

Exhibit H to Original Master Lease
 

--------------------------------------------------------------------------------

Security Agreement Exhibit A

Exhibit B to Third Amendment to Master Lease
 

Security Agreement Exhibit B

Exhibit E to Third Amendment to Master Lease
 

Security Agreement Exhibit C

Exhibit C to Original Security Agreement
 

Security Agreement Exhibit D

Exhibit A to Fourth Amendment to Master Lease
 

Security Agreement Exhibit E

Exhibit G to Third Amendment to Master Lease

          6.     Miscellaneous.

     (a)     Ratification.  Except as herein specifically amended or otherwise
provided, each of the Documents and the Escrow Instructions shall remain in full
force and effect, and all of the terms and conditions thereof, as herein
modified, are hereby ratified and reaffirmed.  In the event of any inconsistency
between the provisions of this Amendment and any of the Documents (as defined in
the Maser Lease), the terms of this Amendment shall control and govern and such
Document is deemed amended to conform hereto. In furtherance and not in
limitation of the foregoing, Lessee does hereby ratify and affirm the provisions
of Section 1.2 of the Master Lease as the same applies to the Leased Properties
as hereby amended to include the Peak Idaho Facilities.

     (b)     Execution and Counterparts.  This Amendment may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
deemed to be an original, but when taken together shall constitute one and the
same Amendment.  To facilitate execution of this Amendment, the parties may
execute and exchange by facsimile counterparts of the signature pages.

     (c)     Headings.  Section headings used in this Amendment are for
convenience of reference only and shall not affect the construction of the
Amendment.

     (d)     Effective Date. This Fourth Amendment shall be effective
retroactively to December 9, 2005 without regard to its execution date.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as
of the day and year first above written.

          LESSOR:

          DELTA INVESTORS I, LLC, a Maryland limited liability company,
          DELTA INVESTORS II, LLC, a Maryland limited liability company,
          OHI ASSET, LLC, a Delaware limited liability company,
          OHI ASSET (CA), LLC, a Delaware limited liability company, and
          OHI ASSET II (CA), LLC, a Delaware limited liability company
          OHI ASSET (ID), LLC, a Delaware limited liability company



By:     OMEGA HEALTHCARE INVESTORS, INC., a

 

           Maryland corporation, Its Member

 

           By:   /s/ Daniel J. Booth                                       

                  Daniel J. Booth

                  Chief Operating Officer


OMEGA:

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation,

           By:   /s/ Daniel J. Booth                                       

                  Daniel J. Booth

                  Chief Operating Officer

[LESSEE AND GUARANTOR SIGNATURE PAGE TO FOLLOW]

--------------------------------------------------------------------------------

LESSEE:

CARE ENTERPRISES, INC., a Delaware corporation,
CIRCLEVILLE HEALTH CARE CORP., an Ohio corporation,
BECKLEY HEALTH CARE CORP., a West Virginia corporation,
PUTNAM HEALTH CARE CORP., a West Virginia corporation,
CARE ENTERPRISES WEST, a Utah corporation,
BRASWELL ENTERPRISES, INC., a California corporation,
MEADOWBROOK REHABILITATION CENTER, a California corporation,
REGENCY REHAB HOSPITALS, INC., a California corporation,
DUNBAR HEALTH CARE CORP., a West Virginia corporation,
MARION HEALTH CARE CORP., an Ohio corporation,
SALEM HEALTH CARE CORP., a West Virginia corporation
REGENCY-NORTH CAROLINA, INC., a North Carolina corporation,
SAN BERNARDINO REHABILITATION HOSPITAL, INC., a California corporation,
SHANDIN HILLS REHABILITATION CENTER, a California corporation,
SUNBRIDGE HEALTHCARE CORPORATION, a New Mexico corporation,
REGENCY-TENNESSEE, INC., a Tennessee corporation,
PEAK MEDICAL OF IDAHO, INC., a Delaware corporation, and


By:   /s/ Michael T. Berg                      

GUARANTOR:

SUN HEALTHCARE GROUP, INC. a Delaware corporation


                              By:     /s/ Michael T.
Berg                           



--------------------------------------------------------------------------------

EXHIBIT A

 LIST OF FACILITIES SUBJECT TO THE MASTER LEASE AND SECURITY AGREEMENT AS OF THE
EFFECTIVE DATE OF THE THIRD AMENDMENT

 Facilities

1.

Facility Name:

Continental Rehab Hospital

Facility Address:

555 Washington Street, San Diego, CA

Landlord:

Delta Investors I, LLC

Tenant:

Regency Rehab Hospitals, Inc.

Primary Intended Use:

Rehabilitation Hospital
 

2.

Facility Name:

Meadowbrook Manor

Facility Address:

3951 East Blvd, Los Angeles, CA

Landlord:

OHI Asset (CA), LLC

Tenant:

Meadowbrook Rehabilitation Center

Primary Intended Use:

Skilled Nursing Facility
 

3.

Facility Name:

Sierra Vista

Facility Address:

3455 East Highland Avenue, Highland, CA

Landlord:

OHI Asset (CA), LLC

Tenant:

Braswell Enterprises, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

4.

Facility Name:

SunBridge Care & Rehab for Circleville

Facility Address:

1155 Atwater Avenue, Circleville, OH

Landlord:

Delta Investors I, LLC

--------------------------------------------------------------------------------

Tenant:

Circleville Health Care Corp.

Primary Intended Use:

Skilled Nursing Facility|
 

5.

Facility Name:

SunBridge Care & Rehab for Homestead

Facility Address:

1900 E. Main Street, Lancaster, OH

Landlord:

Delta Investors I, LLC

Tenant:

Care Enterprises, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

6.

Facility Name:

SunBridge Care & Rehab for Putnam

Facility Address:

300 Seville Road, Hurricane, W. VA

Landlord:

Delta Investors I, LLC

Tenant:

Putnam Health Care Corp.

Primary Intended Use:

Skilled Nursing Facility
 

7.

Facility Name:

SunBridge Pine Lodge Care & Rehab

Facility Address:

405 Stanford Road, Beckley, W. VA

Landlord:

Delta Investors I, LLC

Tenant:

Beckley Health Care Corp.

Primary Intended Use:

Skilled Nursing Facility
 

8.

Facility Name:

SunBridge Care & Rehab for Emmett

Facility Address:

501 W. Idaho Blvd., Emmett, ID

Landlord:

Delta Investors I, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

--------------------------------------------------------------------------------

9.

Facility Name:

SunBridge Care & Rehab for Milford

Facility Address:

10 Veterans Memorial Drive, Milford, MA

Landlord:

Delta Investors I, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

10.

Facility Name:

Laurel Park

Facility Address:

1425 Laurel Avenue, Pomona, CA

Landlord:

OHI Asset (CA), LLC

Tenant:

Braswell Enterprises, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

11.

Facility Name:

Olive Vista

Facility Address:

2350 Culver Court, Pomona, CA

Landlord:

OHI Asset (CA), LLC

Tenant:

Braswell Enterprises, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

12.

Facility Name:

Shandin Hills Behavior Therapy Center

Facility Address:

4164 North 4th Avenue, San Bernardino, CA

Landlord:

OHI Asset (CA), LLC

Tenant:

Shandin Hills Rehabilitation Center

Primary Intended Use:

Skilled Nursing Facility
 

13.

Facility Name:

SunBridge Care & Rehabilitation for Weed

--------------------------------------------------------------------------------

Facility Address:

445 Park Street, Weed, CA

Landlord:

OHI Asset II (CA), LLC

Tenant:

Care Enterprises West, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

14.

Facility Name:

SunHealth Robert H. Ballard Rehab Hospital

Facility Address:

1760 West 16th Street, San Bernardino, CA

Landlord:

Delta Investors II, LLC

Tenant:

San Bernardino Rehab Hospital, Inc.

Primary Intended Use:

Rehabilitation Hospital
 

15.

Facility Name:

SunBridge Care & Rehab for Lexington

Facility Address:

877 Hill Everhart Road, Lexington, NC

Landlord:

Delta Investors II, LLC

Tenant:

Regency-North Carolina, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

16.

Facility Name:

SunBridge Care & Rehab for Marion

Facility Address:

524 Jamesway, Marion, Ohio

Landlord:

Delta Investors II, LLC

Tenant:

Marion Health Care Corp.

Primary Intended Use:

Skilled Nursing Facility
 

17.

Facility Name:

SunBridge Care & Rehab for Dunbar

Facility Address:

501 Caldwell Lane, Dunbar, W. VA

Landlord:

Delta Investors II, LLC

--------------------------------------------------------------------------------

Tenant:

Dunbar Health Care Corp.

Primary Intended Use:

Skilled Nursing Facility
 

18.

Facility Name:

SunBridge Care & Rehab for Parkersburg

Facility Address:

1716 Gihon Road, Parkersburg, W. VA

Landlord:

Delta Investors II, LLC

Tenant:

Care Enterprises, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

19.

Facility Name:

SunBridge Care & Rehab for Salem

Facility Address:

146 Water Street, Salem, W. VA

Landlord:

Delta Investors II, LLC

Tenant:

Salem Health Care Corp.

Primary Intended Use:

Skilled Nursing Facility
 

20.

Facility Name:

Whittier Care & Rehab

Facility Address:

1760 West 16th Street, Seattle, WA

Landlord:

Delta Investors II, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

21.

Facility Name:

SunBridge Care & Rehab - Shoals

Facility Address:

500 John Aldridge Drive, Tuscumbia, AL

Landlord:

OHI Asset, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

--------------------------------------------------------------------------------

22.

Facility Name:

SunBridge Care & Rehab - Tuscumbia

Facility Address:

813 Keller Lane, Tuscumbia, AL

Landlord:

OHI Asset, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

23.

Facility Name:

SunBridge Care & Rehab for Decatur

Facility Address:

1350 14th Avenue SE, Decatur, AL

Landlord:

OHI Asset, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

24.

Facility Name:

SunBridge Care & Rehab for Elmore

Facility Address:

280 Mt. Hebron Road, Elmore, AL

Landlord:

OHI Asset, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

25.

Facility Name:

SunBridge Care & Rehab for Muscle Shoals

Facility Address:

200 Alabama Avenue, Muscle Shoals, AL

Landlord:

OHI Asset, LLC

Tenant:

SunBridge Healthcare Corporation

Primary Intended Use:

Skilled Nursing Facility
 

26.

Facility Name:

SunBridge Care & Rehab for Alleghany

--------------------------------------------------------------------------------

Facility Address:

179 Combs Street, Sparta, NC

Landlord:

OHI Asset, LLC

Tenant:

Regency-North Carolina, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

27.

Facility Name:

SunBridge Care & Rehab for Mount Olive

Facility Address:

228 Smith Chapel Road, Mount Olive, NC

Landlord:

OHI Asset, LLC

Tenant:

Regency-North Carolina, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

28.

Facility Name:

SunBridge Care & Rehab for Siler City

Facility Address:

900 West Dolphin Street, Siler City, NC

Landlord:

OHI Asset, LLC

Tenant:

Regency-North Carolina, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

29.

Facility Name:

SunBridge Care & Rehab for Triad

Facility Address:

700 North Elm Street, High Point, NC

Landlord:

OHI Asset, LLC

Tenant:

Regency-North Carolina, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

30.

Facility Name:

SunBridge Care & Rehab for LaFollette

Facility Address:

155 Davis Road, La Follette, TN

Landlord:

OHI Asset, LLC

--------------------------------------------------------------------------------



 



Tenant:

Regency-Tennessee, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

31.

Facility Name:

SunBridge Care & Rehab for Maynardville

Facility Address:

215 Richardson Way, Maynardsville, TN

Landlord:

OHI Asset, LLC

Tenant:

Regency-Tennessee, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

32.

Facility Name:

Idaho Falls Care Center

Facility Address:

3111 Channing Way, Idaho Falls, Idaho

Landlord:

OHI (Idaho), Inc.

Tenant:

Peak Medical of Idaho, Inc.

Primary Intended Use:

Skilled Nursing Facility
 

33.

Facility Name:

Twin Falls Care Center

Facility Address:

674 Eastland Drive, Twin Falls, Idaho

Landlord:

OHI (Idaho), Inc.

Tenant:

Peak Medical of Idaho, Inc.

Primary Intended Use:

Skilled Nursing Facility

--------------------------------------------------------------------------------